By JUDGE JACK B. STEVENS
The Court has considered the arguments made in connection with the Demurrer to the Motion for Judgment and is of the opinion that the Demurrer should be overruled as to both counts.
Murray v. Hadid, 238 Va. 722 (1989), in the Court’s view, is directed toward the limitations imposed by Rule 1:1 regarding jurisdiction of the Court to act in a given case rather than a limitation on a motion or action based upon § 8.01-271.1. As such, the case is not felt to be controlling in this matter.
Since § 8.01-271.1, Code of Virginia, (1950), as amended, does not indicate that a request for relief thereunder must be made in the same action in which the prohibited conduct took place, such a restriction imposed by the Court would constitute judicial legislation. As such, and since the Court must accept the allegations of the Motion for Judgment as true for purposes of the Demurrer, Duggin v. Adams, 234 Va. 221 (1987), the Demurrer is overruled.